Exhibit 99.1 News release via Canada NewsWire, Calgary 403-269-7605 Attention Business/Financial Editors: Enerplus reports first quarter results for 2010 CALGARY, May 7 /CNW/ - Enerplus Resources Fund ("Enerplus") (TSX - ERF.un, NYSE - ERF) is pleased to announce operating and financial results for the three months ended March 31, 2010. Full copies of our first quarter 2010 Financial Statements and MD&A have been filed on our website at www.enerplus.com, under our profile on SEDAR at www.sedar.com, and on the EDGAR website at www.sec.gov. STRATEGIC EXECUTION: - We continued to transition Enerplus into a growth and income oriented oil and gas producer by increasing our interests in early stage growth opportunities in the Marcellus shale gas play, the Deep Basin tight gas area and the Bakken oil play in both Canada and the U.S. - We increased our acreage position in the Marcellus play and now hold approximately 136,000 net acres of land primarily in Pennsylvania and West Virginia. As part of our recent acquisitions, Enerplus has secured lands where we will act as operator. We expect to drill our first operated well toward the end of 2010. Results in this play to date are meeting our expectations with respect to production rates and assessments of contingent resources. - In April we acquired 154 new sections (approximately 100,000 net acres) of undeveloped land in southern Saskatchewan at a Crown land sale for $117 million. These lands are in an emerging Bakken play area and are contiguous to our existing land holdings. We now hold a 100% working interest in approximately 142,000 acres in the Freda Lake/Neptune area and in aggregate over 170,000 net acres of undeveloped Bakken prospect lands in both Canada and the U.S. - We increased our undeveloped land holdings in the Deep Basin area of western Canada where we now hold approximately 34,000 net acres of undeveloped land. Our primary focus in this area will be on the Montney and stacked zone potential in the Mannville. We have drilled two vertical wells on the lands and are currently evaluating these results. - We are also continuing with our plans to divest of non-core conventional assets to improve the focus in our asset base. We still expect to realize a minimum of $200 million of proceeds in the current year through a partial sale of the 14,000 BOE/day of conventional assets identified as non-core in our portfolio. - Our entire $1.4 billion syndicated bank facility was undrawn at the end of the quarter. Our balance sheet remains strong with a debt to trailing 12 month cash flow ratio of 0.7 times. OPERATING PERFORMANCE: - Daily production averaged 84,719 BOE/day during the quarter, on track with our expectations. Given the timing of our capital program, we expect our production will continue to increase throughout the year and meet our full year forecast of 86,000 BOE/day and our exit rate of 88,000 BOE/day, not including any acquisition or disposition activity that may occur throughout the year. - Cash flow from operations was $1.07 per unit which was up over the first quarter of 2009 primarily due to the strength of crude oil prices.
